DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 5, 8, 13, 15, 17, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,807,949 to Hamlin in view of Ozone as a Safer and Greener Alternative to Pesticides, The Global Scientist, by Nahed Msayleb, 07 January 2015 [retrieved from internet on 01 January 2022 https://theglobalscientist.com/2015/01/07/ozone-as-a-safer-and-greener-alternative-to-pesticides/] 9 pages and U.S. Patent Pub. No. 2010/0218421 to Monnes.
Regarding Claims 1, 4 and 5, Hamlin teaches a system for a plant culture to promote plant growth while concomitantly providing microbial protection comprising: a main housing having a hollow interior which is divided into a first compartment and a second compartment by an elastic membrane that extends across the hollow interior of the main housing (Hamlin Fig. 1A #12 is first compartment; #18 second compartment; membrane #22), the elastic membrane 
Hamlin teaches that as second fluid comprises O2 is applied to the roots, i.e. Hamlin teaches the roots treated with O2 gas (Hamlin claim 1), but is silent on teaching the second fluid comprises ozone.  However, Msayleb teaches the general knowledge of one of ordinary skill in the art that it is known to apply ozone gas to the roots of a plant, soil around the roots.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Hamlin with the teachings of Msayleb at the time of the invention to kill microorganisms as taught by Msayleb (Msayleb first paragraph).  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.  (Cited merely as additional supporting evidence and not the basis for the current grounds of rejection U.S. Patent No.  8,850,996 to Rapoport teaches that one of ordinary skill in the art applying a gas to plant roots would look to apply O2 or ozone, they are known alternatives Rapoport Co. 3 line 8-15).
Hamlin as modified is silent on a user controllable valve positioned along the membrane for selectively communicating the second compartment to the first compartment by opening the controllable valve to mix the carbon dioxide and the ozone in the first compartment during a 
Regarding Claim 2, Hamlin as modified teaches the first compartment comprises an upper region of the main housing and the second compartment comprises a lower region of the main housing (Hamlin Fig. 1a #12 and #18) and the membrane comprising a polymer film that is impervious to gases including carbon dioxide and ozone (Hamlin #22 “neoprene” is a synthetic rubber like polymer that is has impervious characteristics).
Regarding Claims 8 and 13, Hamlin as modified teaches further including: (1) a first set of sensors that are disposed within the first compartment for monitoring conditions within the first compartment including a carbon dioxide sensor that measures a level of carbon dioxide in the first compartment (Hamlin Col.2 line 59), and (2) a second set of sensors that are disposed within the second compartment for monitoring conditions within the second compartment including an ozone sensor that measures a level of ozone in the second compartment (Msayleb teaches Ozone and Hamlin Col.2 line 34 teaches “monitored” and “controlled” which satisfies the broad limitation of sensor; controlled release of the gases inherently have controlled valves).


Hamlin as modified is silent on explicitly teaching wherein the auxiliary unit is located outside the main housing.  The examiner takes official notice that such a modification is merely an obvious engineering design choice derived through routine tests and experimentation to optimize conditions and is known the art.  The modification is merely an obvious shift in location of a known parts [In re Japikse, 181 F.2d 1019, 1023, 86 USPQ 70, 73 (CCPA 1950)].  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Hamlin at the time of the invention to grow different species of plants simultaneously that require different environmental conditions.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Regarding Claim 18, Hamlin as modified teaches the membrane is made of an ozone- resistant materials (Hamlin “neoprene”), but is silent on selected from the group consisting of a silicone material and a polyethylene material. It would have been obvious to one of ordinary skill in the art to further modify the teachings of Hamlin at the time of the invention, the modification is merely the selection of a known material for intended use [Leshin 125 USPQ 416]. The modification is merely an obvious engineering design choice selected for its known properties. A modification of this nature is merely the simple substitution of one known synthetic material for another to obtain predictable results and/or “obvious to try” choosing from a finite number of identified, predictable solution with a reasonable expectation of success.
Regarding Claims 17 and 19, Hamlin as modified teaches control and monitoring, but is silent on explicitly teaching C02 levels in the first compartment are between 0% to 50% above a .

Claim 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozone as a Safer and Greener Alternative to Pesticides, The Global Scientist, by Nahed Msayleb, 07 January 2015 [retrieved from internet on 01 January 2022 https://theglobalscientist.com/2015/01/07/ozone-as-a-safer-and-greener-alternative-to-pesticides/] 9 pages and U.S. Patent Pub. No. 2010/0218421 to Monnes as applied to claim 1 above, and further in view of U.S. Patent No. 7,013,597 to Doinguez.
Regarding Claim 6, Hamlin as modified teaches a sleeve is formed of an elastic material, but is silent on teaching  wherein a plurality of sleeves are sealingly fitted within openings formed in the membrane selected from the group consisting of a rubber and a polymer material. However, the examiner takes official notice that it is old and notoriously well-known to select rubber as an elastic material. It would have been obvious to one of ordinary skill in the art to further modify the teachings of Hamlin at the time of the invention, the modification is merely the selection of a known material for intended use [Leshin 125 USPQ 416]. The modification is merely an obvious engineering design choice selected for its known properties. A modification of this nature is merely the simple substitution of one known elastic material for another to 
Dominguez teaches the general knowledge of one of ordinary skill in the art that it is known to provide one or more elastic sleeves disposed within corresponding one or more openings formed in the membrane for receiving the stem of the plant (Dominguez Fig. 1 and 2 #16). It would have been obvious to one of ordinary skill in the art to further modify the teachings of Hamlin with the teachings of Dominguez at the time of the invention for a snug and adjustable fit around the growing plant stem as taught by Dominguez (Dominguez Col. 3 lines 5-13). The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Regarding Claim 7, Hamlin as modified teaches a controller and the controllable valve is a mechanical valve, the controllable valve being of the type that permits the ozone to flow upward from the second compartment to the first compartment. (Hamlin Fig. 1A and Monnes tighten or loosen #13 mechanically controls the size of the opening) that “when” opened by a signal received from a madter controller defines an opening connecting the first and second compartments, (applicant hasn’t positively claimed this features, the use of the word “when” means it isn’t present or is not required all the time).  Alternatively, Hamlin as modified is silent on when opened by a signal received from a master controller. However, the modification is merely an known automated engineering design choice for remote and automated control and does not present a patenably distinct limitation over the prior art of record [In re Venner, 262 F.2d 91, 95, 120 USPQ 192, 194 (CCPA 1958)]. The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.

Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,807,949 to Hamlin in view of as Ozone as a Safer and Greener Alternative to Pesticides, The Global Scientist, by Nahed Msayleb, 07 January 2015 [retrieved from internet .
Regarding Claims 9 and 11, Hamlin as modified teaches sensors, but is silent on explicitly teaching the first set of sensors and second set of sensors further includes a humidity sensor, a temperature sensor and a pathogen sensor configured to detect a microbially generated gas. However, Wilson teaches the general knowledge of one of ordinary skill in the art to provide first set of sensors further includes a humidity sensor, a temperature sensor and a pathogen sensor configured to detect a microbially generated gas (Wilson paragraph [203]). It would have been obvious to one of ordinary skill in the art to further modify the teachings of Hamlin with the teachings of Wilson at the time of the invention for environmental control as taught by Wilson. The modification is merely the application of a Known technique to a known device ready for improvement to yield predictable results and/or “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,807,949 to Hamlin in view of Ozone as a Safer and Greener Alternative to Pesticides, The Global Scientist, by Nahed Msayleb, 07 January 2015 [retrieved from internet on 01 January 2022 https://theglobalscientist.com/2015/01/07/ozone-as-a-safer-and-greener-alternative-to-pesticides/] 9 pages and U.S. Patent Pub. No. 2010/0218421 to Monnes and U.S. Patent Pub. No. 2014/0259920 to Wilson as applied to claims 8, 9 and 1 above, and further in view of U.S. Patent Pub. No. 2017/0370891 to Yoo.
Regarding Claim 10, Hamlin as modifies teaches the pathogen sensor, but is silent on explicitly teaching comprises one of: a methane sensor for detecting methane gas and a sensor for detecting hydrogen and hydrogen sulfides. However, Yoo teaches the general knowledge of one of ordinary skill in the art of a methane sensor for detecting methane gas and a sensor for .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,807,949 to Hamlin in view of Ozone as a Safer and Greener Alternative to Pesticides, The Global Scientist, by Nahed Msayleb, 07 January 2015 [retrieved from internet on 01 January 2022 https://theglobalscientist.com/2015/01/07/ozone-as-a-safer-and-greener-alternative-to-pesticides/] 9 pages and U.S. Patent Pub. No. 2010/0218421 to Monnes and U.S. Patent Pub. No. 2014/0259920 to Wilson as applied to claims 8, 9 and 1 above, and further in view of U.S. Patent No. 6,817,541 to Sands et al.
Regarding Claim 12, Hamlin as modified teaches ozone in the second compartment, but is silent on including an ozone destructor disposed within the second compartment. However, Sands teaches the general knowledge of one of ordinary skill in the art to provide a destructor in combination with ozone use and generation (Sands #56). It would have been obvious to one of ordinary skill in the art to further modify the teachings of Hamlin with the teaching of Sands at the time of the invention to prevent harmful and dangerous amounts/concentration of ozone into the atmosphere as taught by Sands (Sands Col. 11 lines 35-45). The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.

Claims 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,807,949 to Hamlin in view of Ozone as a Safer and Greener Alternative to Pesticides, The Global Scientist, by Nahed Msayleb, 07 January 2015 [retrieved from internet  as applied to claim 1 and 15 above, and further in view of U.S. Patent Pub. No. 2018/0132434 to Fu.
Regarding Claim 14, Hamlin as modified is silent on including a first fan disposed within the first compartment for mixing a first gas milieu that forms in the first compartment and a second fan disposed within the second compartment for mixing a second gas milieu that forms in the second compartment (italics indicates functional language). However, Fu teaches the general knowledge of one of ordinary skill in the art that it is known to provide first fan disposed within the first compartment for mixing a first gas milieu that forms in the first compartment and a second fan disposed within the second compartment for mixing a second gas milieu that forms in the second compartment (Fu Fig. 6 #93 one near leaf and one near roots). It would have been obvious to one of ordinary skill in the art to further modify the teachings of Hamline with the teachings of Fu at the time of the invention for optimal cultivation as taught by Fu. The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Regarding Claim 16, Hamlin as modified by Fu teaches further including a rotating device (Fu #32 and #40; claim language doesn’t structurally define the rotating unit or its exact position in the auxiliary unit, the structure of Fu satisfies the broad limitation since the claim language does not define the limits of the auxiliary unit, next to a plant receptacle still is within the “unit”) disposed within the auxiliary unit to optimize exposure to ozone/oxygen and serves to separate and disperse the grow recipients, (functional language the modified teachings of Hamlin is capable of) thus making an apposition of ozone/oxygen mixtures more uniform and efficient in their anti-microbial action within the auxiliary unit. It would have been obvious to one of ordinary skill in the art to further modify the teachings of Hamlin with the teachings of Fu at the time of the invention to create a nutrient solution as taught by Fu. The modification is merely .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 3-19 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Hamlin is the primary reference that teaches the known use of a plant ground in two compartments, a first around the foliage and a second around the roots.  Hamlin teaches there is a dividing membrane between these two compartments and that different gas, e.g. CO2 and O2, are applied to each compartment.  Msayleb is a supporting reference that teaches the known application of ozone to plant roots for microbial control and is an obvious modification to Hamlin as outlined in the above paragraphs.  Applicant doesn’t claim that the disinfection operation to the foliage section of the plant is by selectively mixing gases that are stored in two different compartments as argued.  Applicant merely claims that there are two gas in different compartments and that if you open or close the valve between the compartments the ozone with is able to travel into the first compartment, which is satisfied by the primary reference of Hamlin as modified above.  Applicant’s arguments are more detailed then the claim language.
The amended claim language does not structurally distinguish over the prior art of record with regard to the valve and the location of the auxiliary unit’s location.  The broad claim language reads on the valve of Monnes.  Monnes is user controllable.
	The examiner maintains that applicant hasn’t patentably distinguished over the prior art of record.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895. The examiner can normally be reached Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



18 January 2022